Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-12-2021 has been entered.
 

Response to Arguments
Applicant’s arguments, see pg. 10-11, filed 8-12-2021, with respect to the 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of IFixit (“Computer System Cleaning” 2013) 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of prior U.S. Patent No. 9672473. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of U.S. Patent No. 9672473 are anticipated by claims 1-9 of instant application.
In particular, claim 1 of instant application anticipates claim 1-2 of Patent No. 9672473.
Claims 2-9 of instant application anticipates claims 3-10 of Patent No. 9672473.
s 10-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9672473. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10-19 are anticipated by claims 1-15 of U.S. Patent No. 9672473.
In particular, claim 10 of instant application corresponds to claims 11 and portion of claim 15 of Patent No. 9672473.
Claims 11-14 of instant application corresponds to claims 12-15 of Patent No. 9672473.
Claim 15 of instant application corresponds to claims 11 and another portion of claim 15 of Patent No. 9672473.
Claims 16-19 of instant application corresponds to claims 12-15 of Patent No. 9672473.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al (“Application of Grey Prediction Model for Failure Prognostics of Electronics” 2010) in view of Hartert et al (“A semi-supervised dynamic version of Fuzzy K-Nearest Neighbours to monitor evolving systems” 2010) and further in view of IFixit (“Computer System Cleaning” 2013) 
1. Gu disclose an information handling system, comprising: 
a processing system including: 
a first hardware sensor configured to provide first sensor data (See e.g. Fig.7 on obtaining training data.  See also e.g. section 4 on data such as IR, C, DF.); and 
a second hardware sensor configured to provide second sensor data (See e.g. Fig.7 on obtaining training data.  See also e.g. section 4 on data such as IR, C, DF.); 
and a management system coupled to the processing system and including: 
an anomaly table (See e.g. Fig. 7 on anomaly detection); 
a learned model table entry associated with the processing system and including a learned model and a first sensor data history (See e.g. Fig.7 on building the training residual space and training data (i.e. data history)); and 
a prediction module to implement a prediction algorithm (See e.g. Fig. 7 on prediction); and 
wherein the management system is configured to: 
receive the first sensor data and the second sensor data (See e.g. Fig.7 on obtaining training data.  See also e.g. section 4 on data such as IR, C, DF); 

determine a residual of the first value by a comparison of the estimate to the first value (See e.g. Fig. 7 on residual calculation);
 determine, based on the learned model and the first sensor data history, a significance of the residual, wherein the significance having a significant value is associated with a predicted anomaly (See e.g. Fig. 7 on anomaly detection.  See also e.g. Fig.8 on confidence interval (i.e. significance); 
determine that an anomaly table entry in the anomaly table has a known anomaly class for the predicted anomaly, based on the first value, the second value, and known anomaly classes in the anomaly table, in response to the significance having the significant value (See e.g. Fig. 8 on predicted failure time.  See also e.g. Fig. 5 on failure point/threshold); and 
perform a remediation plan of the anomaly table entry to resolve the predicted anomaly in response to determining the known anomaly class (See e.g. Introduction on providing advance warning (i.e. remediation)). 
Gu fails to disclose the idea of adding new class.  
However, Hartert disclose adding new class (See e.g. section 1.1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Gu and Hartert are in same field of endeavor, namely system monitoring/prognosis.
Hartert also make clear that adding a new class is well known in the art and the benefit of class addition (See e.g. section 1.1).
As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the teaching of Hartert to extent the teaching Gu with predictable result of defining, by the prediction module, a new anomaly class for the predicted anomaly in response to determining that the predicted anomaly has an unknown anomaly class; adding, by the prediction module, the new anomaly class to a new anomaly table entry in the anomaly table; and adding, by the prediction module, a severity and a remediation plan to the new anomaly table entry. It is applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  See MPEP 2141 III D.
Gu fails to disclose wherein the remediation plan includes at least one of: a heat-sink dust removal process; an inlet vent clearing process; and a re-application of heat-sink thermal grease.
However, IFixit disclose wherein the remediation plan includes at least one of: a heat-sink dust removal process; an inlet vent clearing process; and a re-application of heat-sink thermal grease (See e.g. pg. 6 on clean the heatsink)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Gu and IFixit are in same field of endeavor, namely system maintenance.
IFixit also make clear that the importance of system cleaning (See e.g. pg. 1).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the teaching of IFixit to extent the teaching Gu+ Hartert with predictable result. It is applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  See MPEP 2141 III D.

2. Gu disclose the information handling system of claim 1, wherein the management system is further configured to: update the learned model to account for at least one of an age of the processing system, a degradation in processing system performance, and a processing system wear-out condition (See e.g. Fig. 7 on calculate new residuals.  See also e.g. Fig. 8 on update prediction.  See also e.g. Introduction on life (i.e. age) and performance (i.e. degradation/wear-out). Examiner Note: the residuals also implied degradation).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


3. Gu disclose the information handling system of claim 1, wherein the first hardware sensor and the second hardware sensor comprises at least one of a fan sensor, a power sensor, a thermal sensor (See e.g. Fig. 3), a performance sensor, and a system load sensor.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

4. Gu disclose the information handling system of claim wherein the first sensor data and the second sensor data comprises at least one of a fan speed, a fan operating state, a voltage level, a current level, a power supply operating state, a temperature of the processing system (See e.g. Fig. 3), the temperature of a device (See e.g. Fig. 3), an ambient temperature of the processing system, the ambient temperature of the device, a processor performance, a memory access performance, an input/output device performance, a processor utilization, a cache state residency, a memory utilization, a built in operating system (BIOS) log of the processing system, and a communication log between the processing system and a remote information handling system. 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


5. Gu disclose the information handling system of claim 1, wherein the prediction algorithm comprises a machine learning algorithm. 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


6. Gu disclose the information handling system of claim 6, wherein the prediction algorithm further comprises a Bayesian average, a weighted average, a basic average, a rule of succession, and other forms of additive smoothing. 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 103
Claims 9, 10, 12, 14, 15, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al (“Application of Grey Prediction Model for Failure Prognostics of Electronics” 2010) in view of Engelmann et al “Proactive Fault Tolerance Using Preemptive Migration” 2009), de Kleer (US 20080294582 A1), and further in view of IFixit (“Computer System Cleaning” 2013)
10. Gu disclose a method comprising: 
providing, by a processing system of an information handling system, first sensor data from a first sensor of the processing system to a management system of the information handling system (See e.g. Fig.7 on obtaining training data.  See also e.g. section 4 on data such as IR, C, DF.);
providing, by the processing system, second sensor data from a second sensor of the processing system to the management system (See e.g. Fig.7 on obtaining training data.  See also e.g. section 4 on data such as IR, C, DF.);
determining, by a prediction module of the management system, based on a prediction algorithm and a learned model of a learned model table entry associated with the processing system, an estimate of a first value of the first sensor data using a second value of the second sensor data (See e.g. Fig. 7 on prediction and estimation);
determining, by the prediction module, a residual of the first value by a comparison of the estimate to the first value (See e.g. Fig. 7 on residual calculation);

determining, by the prediction module, that an anomaly table entry in an anomaly table has a known anomaly class for the predicted anomaly, based on the first value, the second value, and known anomaly classes in the anomaly table, in response to the significance having a significant value (See e.g. Fig. 8 on predicted failure time.  See also e.g. Fig. 5 on failure point/threshold); 
performing, by the prediction module, a remediation plan of the anomaly table entry to resolve the predicted anomaly in response to determining the known anomaly class (See e.g. Introduction on providing advance warning (i.e. remediation)); 
Gu fails to disclose the idea of predicting clogged heat sink using various sensor data.  
However, Engelmann disclose receiving, by the management system, third sensor data from a third sensor of the processing system, wherein the first sensor data includes a fan speed of a fan (See e.g. section 2 on fan speeds), the second sensor data includes a processor temperature of a processor (See e.g. section 2 on processor temperature), the third sensor data includes a processor utilization of the processor (See e.g. section 2 on processor utilization), for application health monitoring.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Gu and Engelmann are in same field of endeavor, namely system monitoring/prognosis.
Engelmann also make clear that application health monitor is used to identify trends, indicate imminent failures (See e.g. section 2).
As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the teaching of Engelmann to extent the teaching Gu with predictable result of receiving, by the management system, third sensor data from a third sensor of the processing system, wherein the first sensor data includes a fan speed of a fan, the third sensor data includes a processor utilization of the processor. It is applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  See MPEP 2141 III D.
While Engelmann disclose fan fault and overheating or unusual high processor temperature, Engelmann fails to explicitly disclose such anomaly includes a clogged heat-sink. 
However, de Kleer disclose the predicted anomaly includes a clogged heat-sink (See e.g. [0004]). 
de Kleer are also in same field of endeavor, namely system monitoring/prognosis.
de Kleer also make clear that model based reasoning are useful in clogged heat sink (See e.g. [0004]-[0005]). 

However, IFixit disclose wherein the remediation plan includes at least one of: a heat-sink dust removal process; an inlet vent clearing process; and a re-application of heat-sink thermal grease (See e.g. pg. 6 on clean the heatsink)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Gu and IFixit are in same field of endeavor, namely system maintenance.
IFixit also make clear that the importance of system cleaning (See e.g. pg. 1).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the teaching of IFixit to extent the teaching of Gu+Engelmann+ de Kleer with predictable result. It is applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  See MPEP 2141 III D.

12. Gu disclose the method of claim 10, further comprising: updating, by the prediction module, the learned model to account for at least one of an age of the processing system, a degradation in processing system performance, and a processing system wear-out condition See e.g. Fig. 7 on calculate new residuals.  See also e.g. Fig. 8 on update prediction.  See also e.g. Introduction on life (i.e. age) and performance (i.e. degradation/wear-out). Examiner Note: the residuals also implied degradation).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


14. Gu disclose multi-variant least squares algorithm (See e.g. Fig. 1), 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Engelmann disclose the estimate of the fan speed using the processor temperature and the processor utilization based on the prediction algorithm and the learned model, wherein: determining the significance further includes utilizing fan speed outlier information and fan speed threshold information from the first sensor data history; the first sensor data history includes a fan sensor data history (Examiner Note: trends/correlations/patterns indicated outliers, imminent failure indicate significance; preset limits indicated thresholds);

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

de Kleer disclose the predicted anomaly includes a clogged heat-sink (See e.g. [0004]). 
de Kleer are also in same field of endeavor, namely system monitoring/prognosis.
de Kleer also make clear that model based reasoning are useful in clogged heat sink (See e.g. [0004]-[0005]) 
As such, the modified teaching disclose predictable result of determining, by the prediction module, the estimate of the fan speed using the processor temperature and the processor utilization based on the prediction algorithm and the learned model, wherein the prediction algorithm includes a multi-variant least square algorithm; wherein: determining the significance further includes utilizing fan speed outlier information and fan speed threshold information from the first sensor data history; the first sensor data history includes a fan sensor data history; and determining that the anomaly table entry has the known anomaly class for the clogged heat-sink is further based on the fan speed, the processor temperature, the processor utilization, and the known anomaly classes in the anomaly table. It is applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  See MPEP 2141 III D.


Note for claim 15: amended limitation of “wherein the remediation plan in the anomaly table entry is one of a plurality of remediation plans in the anomaly table” is met when there is more than 1 classes of anomaly in the system of Kleer +Gu+ Engelmann.  In particular, Gu disclose using grey system for anomaly prediction.  Such system include analysis, modeling, decision make and control.  Hartert disclose the idea of add new class.  When applying the idea of Hartert to the grey system of Gu, the modified teaching disclose adding new class of anomaly prediction to the anomaly table.  Such added new entry is one of the plurality of remediation plans in the anomaly table.
Claim 17 is drawn to claim 12 and is rejected for the same reason.

Claim Rejections - 35 USC § 103
Claim 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al (“Application of Grey Prediction Model for Failure Prognostics of Electronics” 2010) in view of Engelmann et al “Proactive Fault Tolerance Using Preemptive Migration” 2009), de Kleer (US 20080294582 A1), IFixit (“Computer System Cleaning” 2013),and further in view of Hartert et al (“A semi-supervised dynamic version of Fuzzy K-Nearest Neighbours to monitor evolving systems” 2010) 
Claims 11 and 16: Gu fails to disclose the idea of adding new class.  
However, Hartert disclose adding new class (See e.g. section 1.1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Gu and Hartert are in same field of endeavor, namely system monitoring/prognosis.
Hartert also make clear that adding a new class is well known in the art and the benefit of class addition (See e.g. section 1.1).
As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the teaching of Hartert to extent the teaching Gu+Engelmann+De Kleer with predictable result of defining, by the prediction module, a new anomaly class for the predicted anomaly in response to determining that the predicted anomaly has an unknown anomaly class; adding, by the prediction module, the new anomaly class to a new anomaly table entry in the anomaly table; and adding, by the prediction module, a severity and a .

Allowable Subject Matter
Claims 8, 13, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 13, 18 recite a list of known anomaly classes.  While some/individual anomaly classes is well known in the art, the combinations (“and”) of known anomaly classes are not anticipated or render obvious over prior arts.
Claim 8 recites a list of remediation plan.  While some/individual remediation plan is well known in the art, the combinations (“and”) of remediation plan are not anticipated or render obvious over prior arts.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/LUT WONG/Primary Examiner, Art Unit 2121